Hemingway, J. Upon appeal from the County Court the Circuit Court acquires only such jurisdiction as the County Court had, and may render such judgment only as the County Court should have rendered.  COUNTY WARRANTS: Cancelling, etc. In the matter of the presentment of county warrants by the appellant for reissuance, it was authorized to examine them and to reject such as in its judgment the county was not justly and legally bound to pay, and reissue those not rejected. Mansf. Dig., sec. 1152. In ascertaining what warrants the county was justly and legally bound to pay, it might summon and examine witnesses, but it had no equity powers and could not direct any reference to a master to take proof, examine records and documents, and state an account. If, upon its ex.amination, it found the warrants, or any of them, just and' legal demands, it could only reissue them, and it could not decline to do so, although it might believe that upon the determination of a claim by the county against the person presenting them, he would be found indebted to it in a large sum. In this-case, although the claim of the county had been established and the amount due it ascertained, it is doubtful if the court would be authorized to cancel the warrants legally due and refuse to reissue them. An appeal had been taken from the judgment fixing the appellant’s liability, and it was entirely possible that it would not be determined until after the other cause, in which event if the court found that any of the warrants were just-and legal debts, they might be reissued and disposed of before his liability was fixed. In the proceedings of the County Court to procure a settlement of the appellant’s account, the court was authorized duly to adjust his account, ascertain the amount due by him, and to render a judgment against him in case he failed, at the next term of the court to show cause to set aside the settlement. Mans. Dig., secs. 5844-47. By the settlement appealed from, he was found to be indebted to the county in the sum of $118,000. But he was insolvent and his bond lost; if any warrants should be delivered to him they could be easily placed beyond the reach of legal process. Equity is invoked to prevent this.  equity: set offsite But it is alleged and the demurrer admits, that-the rants were received by appellant as a part of the revenue of the county, and by him retained and converted. If so, he held them for the county; he was a naked trustee, and the county the real owner. A court of equity only has the power to declare the trust, and compel the delivery of the trust property to the real owner. Even if a court of law could determine all the rights of the parties, its process could not enforce them. But a court of equity in one cause, could adjudge the rights of the parties as to all the matters involved in the pending controversies, as well as to those not involved in either of -them, so as to do full and complete justice between them. In either case, whether the warrants were a part of the revenue •converted by the appellant, or he was found indebted to the county upon a settlement of his,account and the warrants legally belonged to him, a court of equity could, but the County Court could not, afford the proper relief. The causes pending were about the same matter set out in the complaint in this cause, but they did not seek the same object. This case, -therefore, comes within the rule announced by this court in the case of Garibaldi v. Wright, decided during the present term. The courts do not favor a multiplicity of suits, between the same parties, about the same matter, seeking the same object, and w.hen one is pending in a court of competent jurisdiction, they have declined to entertain another such because it would be unreasonable and unnecessary, and therefore vexatious and oppressive. We do not so regard this suit, but it seems to us reasonable and necessary, and we think the complaint discloses a proper case for equitable cognizance. Hatch v. Spofford, 22 Conn., 485. The case of Grand Chute v. Winegar, 15 Wal., 373, relied upon by counsel for appellant to sustain the contrary, was not like this. There an action had been brought on certain claims which the defendant alleged were invalid. Their validity was the only matter in controversy between the parties, and the court held that as this could- be determined in the action at law, equity should not interfere.  staleness of demand:Limitation, Admitting the allegations of the bill, the defendant could not claim the benefit of the equitable principle which protects a party against stale demands. It is not a shield for fraud or concealment. The facts fail to disclose a bar by limitation, as no suit could have been brought against appellant, until his accounts were settled and a balance found due by him. Davis v. Tarwater, 15 Ark., 296; Pomeroy's Eq., secs. 418, 419 and 1080. We think the judgment was right, and it is affirmed.